     Case 1:21-cv-01277-UNA Document 27 Filed 09/10/21 Page 1 of 3 PageID #: 68


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

                                                     §
Cockett Marine Oil DMCC,                             §
                                                     §
        Plaintiff,                                   § CIVIL ACTION  81$
                                                     §
v.                                                   § IN ADMIRALTY, Rule 9(h)
                                                     §
CI International Fuels, LLC,                         §
CI International Fuels S.A.S, et al.,                §
                                                     §
        Defendants and Garnishees.                   §


                     ORDER GRANTING PLAINTIFF’S MOTION FOR
                          ORDER AUTHORIZING ISSUANCE
                       OF WRIT OF MARITIME GARNISHMENT

         Upon consideration of the Verified Complaint filed by Plaintiff and the Court having

found that the conditions required by Supplemental Rule for Certain Admiralty and Maritime

Claims B exist, NOW, upon Plaintiff’s motion, it is hereby,

         ORDERED, that the Clerk of this Court is authorized to issue pursuant to Supplemental

Rule B, as detailed in the Verified Complaint, Process of Maritime Attachment and Garnishment

for all assets, cash, funds, credits, wire transfers, accounts, letters of credit, electronic fund

transfers, freights, sub-freights, charter hire, sub-charter hire, or any other tangible and/or

intangible assets belonging to, due, claimed by, being held for or on behalf of, or being

transferred for the benefit of Defendants CI International Fuels, LLC and CI International Fuels

S.A.S, including, but not limited to any such assets as may be in the possession, custody or

control of, or being transferred through any garnishee within this District, and said Order being

equally applicable with respect to the issuance and service of additional writs of maritime

attachment and garnishment upon any garnishees in this District not named herein, pursuant to
  Case 1:21-cv-01277-UNA Document 27 Filed 09/10/21 Page 2 of 3 PageID #: 69


Rule B of the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal

Rules of Civil Procedure; and it is further,

        ORDERED, that any person claiming an interest in the property attached or garnished

pursuant to said Order shall, upon application to the Court, be entitled to a prompt hearing at

which the Plaintiff shall be required to show why the garnishment or attachment should not be

vacated or other relief granted; and it is further,

        ORDERED, that supplemental or further writs of maritime attachment and garnishment

may be issued by the Clerk upon application without further Order of the Court; and it is further,

        ORDERED, that following initial service of a writ of maritime attachment and

garnishment on any Garnishee, supplemental service of maritime attachment and garnishment

writs on that Garnishee and related papers may be made by way of facsimile transmission or

email to each such Garnishee and, it is further,

        ORDERED, that service on any Garnishee as described above is deemed continuous

throughout the day from the time of such service through the opening of the Garnishee’s

business the next business day; and, it is further,

        ORDERED, that pursuant to Federal Rule of Civil Procedure 5(b)(2)(D), each Garnishee

may consent, in writing, to accept service by any other means; and it is further,

        ORDERED, that a copy of this Order be served with each said writ of maritime

attachment and garnishment; and, it is further,

        ORDERED that to afford an opportunity for an expeditious hearing of any objections

which might be raised by Defendants, or any Garnishee, a hearing may be set by calling the case




                                                      2
 Case 1:21-cv-01277-UNA Document 27 Filed 09/10/21 Page 3 of 3 PageID #: 70


manager of the undersigned.

       ,7,662ORDERED this WK day of September 2021.



                                        ___
                                          _________________________________
                                                                         _ __
                                         _________________________________  __________
                                         7K
                                          KH
                                            H +RQR  QQRRRUDEOH0DU\HOOHQ1RUHLND
                                         7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                         8QLWHG G 6WDWHV 'LVWULFW -XGJH
                                         8QLWHG6WDWHV'LVWULFW-XGJH




                                           3
